Citation Nr: 1500387	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUE
 
Entitlement to service connection for a bilateral foot disorder, including plantar fasciitis with heel spurs.
 
 
REPRESENTATION
 
Appellant represented by:   Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1968 to March 1971.  
 
This case initially came to the Board of Veterans' Appeals on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the case in May 2013, October 2013, and June 2014 for additional development.  It has now been returned to the Board for adjudication.
 
In September 2012, the Veteran testified before the undersigned at a hearing held at the RO; a transcript of that hearing has been associated with the record.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider those electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issues on appeal.  
 
As discussed in the May 2013, October 2013, and June 2014 remands, the issue of entitlement to service connection for tinnitus has been raised by the record,  but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and now, for the fourth time, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 

FINDING OF FACT
 
The preponderance of the evidence is against a finding that the Veteran has a bilateral foot disorder due to a disease or injury in service.
 
 

CONCLUSION OF LAW
 
A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated September 2006 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  In correspondence dated September 2006, the Veteran indicated that he had nothing more to submit.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.  
 
Pursuant to the June 2014 Board remand, VA requested an addendum opinion from the examiner who performed the April 2014 VA examination.  The examiner provided an adequate addendum opinion which was associated with the claims file and considered in the October 2014 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Veteran was also afforded a VA hearing at the RO before the undersigned in September 2012.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2)(2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
The Board has reviewed all of the evidence in the Veteran's claims file, including his written contentions, service treatment and personnel records, private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Analysis
 
The Veteran is claiming entitlement to service connection for a bilateral foot disorder that, he alleges, resulted from joint stress in connection with parachute jumps in service.  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
The Veteran's DD Form 214 shows that he completed basic airborne training and earned a Parachute Badge.  His DA Form 20 indicates that he was in basic airborne training from March-April 1969.  
 
Other than a March 1969 incident in which the Veteran complained of sore feet and right leg pain, the appellant's service treatment records contain no mention of injuries to his feet during basic airborne training or for the remainder of his service.  The March 1969 incident resulted in a diagnostic impression of a left foot contusion, but the appellant experienced no pain on walking and could run at full strength.  The Veteran's March 1971 separation examination contained no mention of any foot disorder. 
 
In a September 2006 statement, the Veteran expressed a belief that his time in "jump school" caused his bilateral foot disorder.  At the September 2012 hearing, the Veteran testified that he completed more than 50 parachute jumps while on active duty.  The Veteran, however, admitted that he had no problem with his feet during his military service and that he did not experience symptoms until more than a decade had passed.  He said that he received his first cortisone shot approximately 15-16 years before the hearing., i.e., about 1996 or 1997.  
 
The earliest mention in the record of treatment for the Veteran's bilateral foot disorder is a December 1996 private treatment record noting "a history of heel spurs, which cortisone injection helped several years ago."  A December 1999 private treatment record said that the Veteran had been experiencing heel pain "over the last 45 years."  Because the Veteran would have been a small child in 1954, the Board assumes this to be a typographical error.  
 
In April 2014, the Veteran was afforded a VA examination.  The examiner diagnosed hammer toes, degenerative joint disease in both feet, and bilateral calcaneal spurs.  In reaching her conclusion that it was less likely than not that these disorders were results of military service, the examiner noted the lack of relevant treatment in service and the fact that the Veteran spent decades working in construction and trucking jobs that required him to be on his feet "extensively."  The examiner concluded that the Veteran's "feet conditions are likely age related changes and wear and tear over time and likely trauma."
 
In a September 2014 addendum opinion, the same examiner explained that she deemed the March 1969 incident to be an "acute episode" that did not lead to any ongoing treatment.  In response to the Veteran's contention that he completed more than 50 parachute jumps while on active duty, the examiner again noted the lack of any mention of ongoing treatment in the appellant's service treatment records or for many years thereafter.  
 
There is no competent medical evidence of record offering an opinion contrary to the April 2014 VA opinion and the September 2014 addendum.  
 
In light of the foregoing evidence, the preponderance of the most probative evidence weighs against granting service connection for a bilateral foot disorder.  While the Veteran has current diagnoses pertaining to both feet, there is no competent medical evidence of record indicating that any foot disorder is related to service.  The sole medical opinion of record, that of the 2014 VA examiner, states that it is less likely than not that any of the Veteran's diagnoses in either foot are related to service.  The only statements in favor of a finding of a relationship to service are those of the Veteran himself.  The Board acknowledges the Veteran's statements indicating that he participated in more than 50 parachute jumps in service and that these caused strain to his feet.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
 
The record contains many of the Veteran's service personnel records, but the AOJ was unable to locate DA Form 1307, the appellant's Individual Jump Record.  It is therefore impossible to verify the Veteran's claim as to the number of parachute jumps he completed.  It is unnecessary, however, for the Board to decide how many jumps the appellant participated in while on active duty because even assuming arguendo that he completed more than 50 jumps in service, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current foot disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current bilateral foot disorder is related to strain or injury during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinion of the trained VA medical professional warrant greater probative weight than the Veteran's lay contentions.  
 
The April 2014 VA examiner's opinion that the March 1969 incident was an acute episode with no relation to any current disorder is competent and persuasive.  The Veteran admits that he experienced no foot problems for more than a decade after his 1971 discharge.  (See September 2012 hearing transcript at page 7.)  There is no medical evidence discussing the Veteran's bilateral foot disorder until the December 1996 record stating that he received a cortisone injection "several years ago."  This is in line with the Veteran's testimony that he began to receive treatment approximately 15 to 16 years before the 2012 hearing.  The passage of many years between discharge from active service and the medical documentation of a claim for disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
As there is no competent evidence indicating that the Veteran has a bilateral foot disorder as a result of his service, the evidence is not in equipoise.  The preponderance of the evidence indicates that the Veteran's current bilateral foot disorder is not the result of service.  Without competent and probative evidence indicating that the Veteran's bilateral foot disorder was caused by or otherwise related to an injury or disease incurred during service, service connection is not warranted.
 
In  making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, this rule does not apply and the claim must be denied.
 
 

ORDER
 
Entitlement to service connection for a bilateral foot disorder is denied.
 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


